Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered January 7, 1986, convicting him of attempted murder in the second degree, arson in the first degree, robbery in the first degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Most of the issues raised by the defendant on this appeal have been considered and rejected by this court on the appeal of his codefendant Christopher Peters (see, People v Peters, 136 AD2d 750).
In view of the defendant’s extensive history of criminal behavior and the seriousness of the crimes which evince his utter disregard for human life, we decline to reduce the sentences imposed in the exercise of our interest of justice jurisdiction (see, People v Suitte, 90 AD2d 80, 85-86; People v Roman, 84 AD2d 851).
We have considered the defendant’s remaining contentions and find them to be without merit. Brown, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.